Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 26, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-6 and 8-18 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 10-26-2020. No claims have been added or canceled by Applicants’ amendment filed 10-26-2020.

Applicant's election with traverse of Group I, claims 1-16, directed to a method for sensitive identification of high-affinity complexes made of two ligands and one receptor, and the election of Species as follows:
Species (A): wherein species election number of bases of the ssDNA or RNA of the first part that are complementary to the ssDNA or RNA of the second part is with more than 10 bases (instant claim 1),
Species (B): wherein the species of method steps depending upon the number of complementary bases is if more than 10 bases of the ssDNA or RNA of the first part are complementary to bases of ssDNA of RNA of the second part, the ligand complexes are dissociated by increasing the temperature (instant claim 2),


Claims 3-7, 17, 18 and 22-29 (claims 7 and 22-29, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 2 and 8-16 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed January 13, 2017, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2015/065874, filed on July 10, 2015, which claims the benefit of German Patent Application No. 10-2014-213-783.7, filed July 16, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 26, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “ligand” such as recited in claim 1 to refer to any molecule, nucleic acid sequence, DNA, RNA, moiety, and/or portion thereof such as, for 
The Examiner has interpreted the term “(i) interaction of ligand complexes with (ii) at least one receptor” such as recited in claim 1 to refer to wherein the first ligand and the second ligand of the ligand complexes both interact with a single receptor; to refer to wherein only one of the first ligand or the second ligand of the ligand complex interacts with a single receptor; to refer to wherein the first ligand and the second ligand of the ligand complex interact with separate receptors, such that (i) the receptors have the same structure, and/or (ii) where the receptors are different receptors having different structures; and/or to refer to a combination of interactions as recited. 
The Examiner has interpreted the term “receptor” such as recited in claim 1 to refer to any compound, molecule, moiety, macromolecule, cell, target, protein, etc., to which the nucleic acid-ligand complex binds.
	The Examiner has interpreted the term “ternary complex” such as recited in claim 1 to refer to a complex formed by at least one receptor and at least two ligands.
	The Examiner has interpreted the term “covalently bonded to single-strand DNA or single-strand RNA” such as recited in claim 1 to mean that the ternary complex can include either ssDNA or ssRNA, or a mixture of ssDNA and ssRNA. 
	The Examiner has interpreted the terms “dissociated free first ligands” and “disassociated free second ligands” such as recited in claim 1 to refer to first ligands bound to ssDNA or ssRNA, and second ligands bound to ssDNA or ssRNA (wherein the free first ligands and the free second ligands are not bound to one another); to refer to first ligands bound to ssDNA or ssRNA and second ligands bound to ssDNA or ssRNA (wherein the free first ligands and the free second ligands are not bound to one other), but are bound to other receptors (e.g., fluorescent molecules, beads, etc.); to refer to first ligands and second ligands that are not bound to one other, are not bound to ssDNA or ssRNA, and are not bound to receptors of any kind; and/or to refer to any combination thereof. 
The Examiner has interpreted the term “characterized in that” such as recited in claims 1, 2 and 8-16 to refer to the transitional phrase “comprising”, to refer to the term “wherein”, to describe a feature of the method, and/or to be a mere suggestion.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2 and 8-16 is maintained under 35 U.S.C. 112(b) as being indefinite for 
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 is indefinite for the recitation of the term “sensitive” such as recited in claim 1, line 1 because the term “sensitive” is a relative terms that renders the claim indefinite. The term “sensitive” is not defined by the claim, and the as-filed specification does not provide a standard for ascertaining the degree of sensitivity afforded by the method (e.g., wherein the sensitivity of method for identification of ternary receptor-ligand complexes is in the nanomolar range, in the micromolar range, the sensitivity is increased from 10-3 to 10-10 after one round of dissociation and re-hybridization as compared to methods not including the recited steps, etc.). Moreover, it is unclear as to exactly how the method of identification is “sensitive” since there is no recitation in instant claim 1 as to how the ternary receptor-ligand complexes are identified, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “(i) interaction of ligand complexes with (ii) at least one receptor” in lines 4-6 because it is unclear whether both the first ligand and the second ligand of the ligand complexes both interact with a single at least one receptor; whether only the first ligand or the second ligand of the ligand complexes interacts with the at least one receptor; whether the first ligand interacts with a first receptor, and the second ligand interacts with a separate second receptor, where in the receptors have the same structure, and/or where the second receptors are different receptors; and/or whether the term refers to a combination of interactions thereof or to some other interaction and, thus, the metes and bounds of the claim cannot be determined.
Claims 1, 2 and 8-16 are indefinite for the recitation of the term “characterized in that” such as recited in claim 1, line 28, and in claim 2, line 1 because the meaning of the phrase is unclear and is not defined by the instant Specification, such that it is unclear whether the term is intended to be a transitional phrase such as those used in international applications (See, PCT Rule 6.3); whether the term should be interpreted to refer to the transitional phrase “comprising”, whether the term should be read as “wherein”, 
Claim 1 is indefinite for the recitation of the term “dissociated free first ligands” and “disassociated free second ligands” in line 20 because the structure of the “dissociated free first ligands” and “disassociated free second ligands” is unclear, such that it is unknown whether the terms “dissociated free first ligands” and “disassociated free second ligands” refer to first ligands bound to ssDNA or ssRNA,  and second ligands bound to ssDNA or ssRNA (but not bound to one another); whether the terms refer to first ligands and second ligands not bound to ssDNA or ssRNA, not bound to one another, and not bound to receptors of any kind; and/or whether the term refers to a combination thereof and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term ”if more than 10 bases...of the second ligands” (underline added) in lines 1-3 because the use of the term “if” is confusing and unclear, because it is clear from claim 1, lines 12-13 that the first ssDNA or ssRNA does “have more than 10 bases complementary” to the ssDNA or ssRNA of the second ligands, such that it is unclear as to whether there is a larger range of complementary bases that require increasing the temperature, or perhaps the claim is meant to indicate that as the number of complementary bases increases, that the temperature of the solution must be increased in order to dissociate the ligand complexes and, thus, the metes and bounds of the claim cannot be determined.
Claims 12 and 13 are indefinite for the recitation of the term “the receptor” such as recited in claim 12, line 1. There is insufficient antecedent basis for the term “the receptor” in the claim because claim 1, lines 2-3 recites the term “one receptor”, while claim 1, lines 5-6 recites the term “at least one receptor”.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2 and 8-16 is maintained under 35 U.S.C. 103 as being unpatentable over Neri et al. (US Patent Application Publication No. 20110319278, published December 29, 2011; of record) in view of Short (US Patent No. 7018793, issued March 28, 2006; of record).
Regarding claim 1 (in part), 2 and 8-16, Neri et al. teach organic molecules are linked to an oligonucleotide which mediates the self-assembly of the library and/or provides a code associated to each binding moiety, such that the resulting library can be very large since it originates by the combinatorial self-assembly of smaller sub-libraries, such that after capture of the desired binding specificities on the target of interest, the "binding code" can be "decoded" by a number of experimental techniques such as hybridization on DNA chips or by a modified polymerase chain reaction (PCR) followed by sequencing (corresponding to ligands; receptor; library; and identification) (paragraph [0003]). Neri et al. teach the generation (and screening) of very large chemical libraries from the self-assembly of encoded molecules, such that self-assembly by homodimerization, heterodimerization, or multimerization of DNA-tagged chemical entities would represent an avenue for the facile generation of very large DNA-tagged chemical libraries starting from smaller DNA-tagged chemical libraries; and screening for binding to a biological target such as a protein of pharmaceutical interest (corresponding to a large number of ligands with at least one receptor; and two ligands and one receptor) (paragraph [0017], lines 1-9; and [0018], lines 10-11). Neri et al. teach the ESACHEL technology, wherein chemical compounds comprising an oligonucleotidic moiety such as a DNA sequence (interpreted as ssDNA) is linked to an oligomerization domain capable of mediating the (homo- or hetero) dimerization of the chemical compounds (interpreted as ligands), linked to a chemical entity (interpreted as a receptor), which can be involved in a specific binding interaction with a target molecule (corresponding to an interaction; and ssDNA) (paragraph [0024]). Neri et al. teach in Figure 6, a general method of ESACHEL decoding, wherein the identity of specific binders, isolated from sub-libraries A and B carrying chemical moieties at the extremities of a partially-annealing oligonucleotides, is established by hybridization with target oligonucleotides immobilized on one or more chips, wherein decoding on chip A and B will suggest candidate components of sub-libraries A and B, to be re-annealed and screening in successive rounds of bio-panning (paragraph [0032], lines 1-6 and 14-17). Neri et al. Example 1, that cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of hetero-duplex formation, wherein the (V domain)-DNA derivatives are heated at 70°C for 1 minute to equilibrate until it reaches room temperature, and the resulting mixture of ESACHEL compounds incubated with biotin-ED-B at room temperature for 10 minutes, then captured on streptavidin-coated magnetic beads and washed (corresponding to incubation; ligand complexed to the receptor; equilibration; 35°C-95°C; 1°C to 50°C; 0.1 to 48 hours, claims 2, 10 and 11) (paragraphs [0094]; [0095]; and [0103]). Neri et al. teach that sub-library A containing n compounds can be represented by a DNA sequence of x bases, where 4x is greater or equal to n, and sub-library B containing y compounds can be represented by a DNA sequence of y bases, wherein 4Y is greater or equal to m (interpreted as more than 10 bases; at least 20 bases; and L or M different ligands, claims 8 and 9) (paragraph [0070]). Neri et al. teach a deconvolution procedure can be applied and one or more rounds of biopanning followed by sequencing (interpreted as re-hybridizing all dissociated first free ligands with the dissociated free second ligands), such that oligonucleotides of sub-library B remain stably annealed to oligonucleotides of sub-library A, and can work as primers for DNA polymerase reaction on the template A (corresponding to dissociation to form free ligands; re-hybridization of free ligands; and sequencing, claims 1d and 15) (paragraphs [0034], lines 8-9; and [0073], lines 1-4). Neri et al. teach that DNA-tagged bead bearing the polymeric chemical entity is bound to the target; and a target such as a protein can be immobilized on a bead including binding biotin molecules to streptavidin, as well as, a transparent 96 well microtiter plate (corresponding to receptor is immobilized on a substrate; polymer; and protein encompassing >200kDa, claims 12 and 13) (paragraphs [0010]; [0041 ]; [0062], lines 1-3; [0159], lines 6-8; and Figure 12). Neri et al. teach that the partially complementary strands of the DNA conjugates of pool A and pool B can easily heterodimerize in solution with comparable efficacy, yielding two libraries of thousands of compounds and that certain DNA sequences are capable of forming stable trimeric complexes or stable tetrameric complexes (corresponding to forming a ternary complex; covalently bonded ligands; being hybridized in regions to form complementary base sequence; and further ssDNA, claim 16) (paragraphs [0028]; and [0060]). Neri et al. teach gene of the VH and VL domains of the L19 antibody in Example 1 including exemplary ligand complexes, wherein L19 and ETH-2, wherein L19 has 24 complementary bases to ETH-2 chemical entities of sub-libraries A and B as shown in Figure 1 and Example 2 are coupled, individually, to members of two pools of DNA oligonucleotides, wherein Figure 1 indicates that the hybridization is least 14 base pairs (corresponding to more than 10 bases being complementary, claim 1 (a)) (paragraph [0116]; and Figure 1). Neri et al. teach that the affinity gain will directly depend on the magnitude of the association and dissociation rate constants of the individual chemical entities, binding to the target (corresponding to dissociation of the ligand complexes to form free ligands; and re-hybridization to form receptor-ligand complexes, claims 1c and 1d) (paragraph [0124]). Neri et al. teach the use of ESACHEL for identification of specific binders relies on the incubation of ESACHEL components with the target molecule, ESCHEAL biopanning, and that oligonucleotide mixtures were incubated for 5 minutes at 70°C, allowing annealing of the DNA strands (interpreted as incubation for a specific period of time) (paragraph [0085]; and [0103]). Neri et al. teach the use of ESACHEL for the identification of specific binders relies on the incubation of ESACHEL components with the target molecule (e.g., a protein pharmacological interest) (interpreted as incubation to form ternary receptor-ligand complexes), followed by the physical separation of the resulting complex from ESACHEL components which have not bound to the target (interpreted as removing the ternary receptor-ligand complexes to leave behind ligand complexes not producing ternary receptor-ligand complexes, claim 1c) (paragraph [0085], lines 1-6). Neri et al. teach that in many ESACHEL embodiments, chemical derivatives of self-assembling oligonucleotides will be isolated at the end of one or more rounds of biopanning (interpreting biopanning as repeatedly performing reannealing and screening; and re-hybridizing all dissociated first free ligands with the dissociated free second ligands, claim 1d) (paragraphs [0036]). Neri et al. teach a diagram of possible states of the interactions with bidentate ligand (A-B) binding to a target molecule such that in state nI, both A and B moieties are bound to their respective binding pockets, while in state nil and nIII only moiety A or B are bound, respectively, and in state nIV, the compound A-B is dissociated from the target (interpreted as forming ternary receptor-ligand complexes; dissociating ligand complexes not producing the ternary receptor-ligand complexes; and re-hybridization of dissociated free first ligands and free 

    PNG
    media_image1.png
    522
    780
    media_image1.png
    Greyscale

Figure 9
Thus, it is evident that after formation of a receptor-ligand complex, the ligand complexes not producing a ternary receptor-ligand complex dissociate to form dissociated free first and second ligands that can re-hybridize to form further dissociated ligand complexes. Neri et al. teach that binders rescued at the end of the biopanning procedure will be identified by means of their code, such that the codes of other molecules q, which together with p give rise to high-affinity binders for the target molecules (paragraph [0148]). Neri et al. teach that oligonucleotides (2) and (4) were radiolabeled with 33P, mixed, incubated for 30 min at 37oC, and the reaction terminated by a 5 minute denaturation step at 65oC (interpreted as dissociation of ligand complexes not producing ternary receptor-ligand complexes to form free first ligands and free second ligands); and that compounds 1-4 were annealed with each other in the following combinations 5=1+2, 6=1+4, 7=3+2 and 8=3+4 to yield the modified DNA fragments 5-8, wherein each oligonucleotide was mixed, the mixtures incubated 5 minutes at 70oC, then for 5 minutes at 50oC, allowing annealing of DNA strands (interpreted as re-hybridization of the dissociated free first ligands and free second ligands to form further ligand complexes); and that in parallel experiments, 33P-labeled compounds 5-8 were mixed with streptavidin sepharose (interpreted as forming ternary receptor-ligand complexes) (paragraphs [0153]-[0156], lines 1-2).
Neri et al. do not specifically teach single-stranded RNA (instant claim 1, in part).
claim 1 (in part), Short teaches a method of screening gene libraries derived from a mixed population of organisms for a bioactivity or biomolecule of interest, and method of screening isolates or enriched populations of organisms, such that identified clones containing a biomolecule or bioactivity of interest can be further variegated or the DNA contained in the clone can be variegated to create novel biomolecules or bioactivities of interest (Abstract). Short teaches the rapid screening of samples for bioactivities or biomolecules of interest, wherein samples can be derived from a wide range of sources and include, for example, environmental libraries, samples containing more than one organism, samples from uncultured organisms, wherein such samples provide a rich source of untapped molecules useful in biologics, therapeutics and industrial applications (col 2, lines 45-53). Short teaches a method for identifying a bioactivity or biomolecule of interest by screening a library of clones generated from pooled nucleic acids obtained from a plurality of isolates for a specified bioactivity or biomolecules; and identifying a clone which contains the specified bioactivity or biomolecule (col 3, lines 1-6). Short teaches that nucleic acid sequences of interest can be identified or "biopanned" by contacting a clone, device (e.g., a gene chip), filter or nucleic acid sample with a probe labeled with a detectable molecule (col 7, lines 48-54). Short teaches that a polynucleotide refers to, among others, single- and double-stranded DNA, DNA that is a mixture of single- and double-stranded regions, single- and double-stranded RNA, and RNA that is a mixture of single- and double-stranded regions, hybrid molecules comprising DNA and RNA that can be single-stranded, or double-stranded, or a mixture of single- and double-stranded regions (interpreted as ssDNA or ssRNA, claim 1) (col 9, lines 53-60). Short teaches that mixed population of random polynucleotides are denatured to form single-stranded polynucleotides and then re-annealed, wherein random polynucleotides can be denatured by heating, such that one skilled in the art can determine the conditions necessary to completely denature the double-stranded nucleic acid including a temperature from 80°C to 100°C, such that polynucleotides can be reannealed by cooling, preferably the temperature is from 20°C to 75°C (corresponding to dissociation of ligand complexes not producing ternary complexes; re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes, claim 1c and 1d) (col 28, lines 10-19 and 22-25). Short teaches that the cycle of denaturation, renaturation and incubation in the presence of polymerase is referred to herein as shuffling or reassembly of the nucleic acid, wherein the cycle is repeated for a desired number of times (interpreted as re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes, claim 1d) (col 28, lines 54-56). Short teaches that if a polynucleotide, identified by the method encodes a protein with a first binding affinity, subsequent mutated (e.g., shuffled) sequences having an increased binding efficiency to a ligand may be desired, such that the proteins expressed by each of the portions of the polynucleotides in a library can be tested for their ability to bind to the ligand by methods known in the art such as panning (col 29, lines 25-34). Short teaches that if the enhanced ability of a particular protein to bind to a receptor is desired, then expression of the protein can be induced from the transformants and the resulting protein assayed in a ligand-binding assay (col 32, lines 64-67). 
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of identifying polynucleotides including ssDNA and/or ssRNA having the ability to bind to a receptor as exemplified by Short, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the ESACHEL method for screening chemical libraries for binding to a biological target as disclosed by Neri et al. to include denaturing and re-annealing polynucleotides including DNA and/or RNA in the method of biopanning as taught by Short with a reasonable expectation of success in denaturing, shuffling, and re-annealing the unbound bidentate ligands in ESACHEL sub-libraries; producing new combinations of bidentate ligands; and/or in identifying high-affinity binders to biological target molecule including proteins of pharmaceutical interest. 


Response to Arguments
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) an important difference between the instant invention and the Neri method is that no subsequent isolation without a decoding step is performed as in Neri; but rather, ligand pairs not bound to the receptor (e.g., in an elevated temperature zone) are first dissociated (by the dissociation step of claim 1c), individual ligands that are captured in ligand complexes having no to low affinity for the receptor are made available for a renewed formation of new ligand complexes of higher affinity for the receptor, wherein the dissociation of step (c) leads – in rehybridization step (d) – to the formation of new ligand pairs, including strongly binding pairs; that a higher population of high affinity ligand-pair receptor complexes results in a stronger signal in a subsequent identification; and the enrichment of high-affinity ligand pairs in a technically simpler manner at a higher speed that with the Neri method (Applicant Remarks, pg. 10, last full paragraph; and pg. 11, first and second full paragraphs); (b) Neri does not teach steps (c) and (d) because the ESACHEL components that have not bound to the target are dissociated to form dissociated free first ligands and second ligands, contrary to the present claim 1c, and thus does not teach that the dissociated ligands are rehybridized as in step (d) (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); (c) Neri only discloses that chemical derivatives of the self-assembling oligonucleotides will be isolated at the end of one or more rounds of biopanning, such that all Neri teaches in paragraph [0036] is to isolate self-assembling oligonucleotides after each round of biopanning (Applicant Remarks, pg. 12, first full paragraph); and (d) Short provides no suggestion that would have led one skilled in the art to have modified Neri to include the present claim features of steps c and d (Applicant Remarks, pg. 13, last partial paragraph).
	Regarding (a), regarding that in the current method, there is no subsequent isolation without a decoding step is performed as in Neri, it is noted that the claim uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as instant claim 1 does not recite the formation of “strongly binding ligand pairs”, the formation of “high affinity ligand-pair-receptor complexes”, any signal or “signal strength” resulting from the formation of ternary receptor-ligand complexes; “high enrichment” of ligand complexes; or the speed of such enrichment. Moreover, based on the broadest reasonable interpretation of the claim language, there is no indication that the first ligands are different from the second ligands, or that the receptor-ligand complexes are different one from the other (e.g., one or two different first ligands can be the same as the one or two different second ligands). Instant claim 1 only recites that the first ligands are different from one another, and the second ligands are different from one another. Furthermore, it is noted that instant claim 1 does not recite that the steps of the method are carried out in any particular order.
	Regarding (b) and (c), regarding Applicant’s argument that Neri et al. do not teach dissociated free first ligands and second ligands, the Examiner disagrees. Please see the discussion supra regarding instant claim 1 and the Examiner response to Applicant’s argument. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, it is noted that the Examiner has interpreted the terms “dissociated free first ligands” and “disassociated free second ligands” such as recited in claim 1 to refer to first ligands one or more rounds of ESACHEL biopanning, and that oligonucleotide mixtures were incubated with DNA fragments to allow annealing of the DNA strands; then incubation of ESACHEL components with the target molecule (interpreted as incubation to form ternary receptor-ligand complexes), followed by the physical separation of the resulting complex from ESACHEL components which have not bound to the target (interpreted as dissociation of ligand complexes not producing ternary receptor-ligand complexes); that oligonucleotides (2) and (4) were radiolabeled with 33P, mixed, incubated, and the reaction terminated by a denaturation step at 65oC (interpreted as incubation; dissociation of ligand complexes not producing ternary receptor-ligand complexes to form free first ligands and free second ligands); and that compounds 1-4 were annealed with each other in the following combinations 5=1+2, 6=1+4, 7=3+2 and 8=3+4 to yield the modified DNA fragments 5-8, wherein each oligonucleotide was mixed, the mixtures incubated, allowing annealing of DNA strands (interpreted as re-hybridization of the dissociated free first ligands and free second ligands to form further ligand complexes); and that in parallel experiments, 33P-labeled compounds 5-8 were mixed with streptavidin sepharose (interpreted as forming more of the ternary receptor-ligand complexes); and that the decoding method of chip A and chip B will allow the reading of the identity of members of sub-library A and sub-library B, rescued after a biopanning experiment, wherein decoding on chip A and B will suggest candidate components of sub-libraries A and B to be re-annealed and screened in successive rounds of bio-panning (interpreted as ligand complexes); and that possible combinations of candidate A and B members will be assembled individually and assayed for binding to the target (interpreted as dissociating ligand complexes not producing the ternary receptor-ligand complexes; and re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes). Short et al. teach methods for shuffling, assembling, reassembling, recombining, and/or concatenating at least two polynucleotides that can be tens of bases long; that temperature, pH, ionic strength, divalent cations concentration and the volume and duration of the washings will select for nascent peptide/DNA complexes with particular ranges of affinity for the immobilized macromolecule (interpreted as identification of produced ternary receptor-ligand complexes); that mixed population of random polynucleotides are denatured to form single-stranded polynucleotides and then re-annealed, wherein random polynucleotides can be denatured by heating, such that one skilled in the art can determine the conditions necessary to completely denature the double-stranded nucleic acid including a temperature from 80°C to 100°C, such that polynucleotides can be reannealed by cooling, preferably the temperature is from 20°C to 75°C (corresponding to dissociation of ligand complexes not producing ternary complexes; and re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes), wherein selection is based on slow dissociation rate, which is usually predictive of high affinity such that, in each case, rebinding of dissociated nascent peptide/DNA or peptide/RNA complex is prevented, wherein with increasing time, nascent peptide/DNA or peptide/RNA complexes of higher and higher affinity are recovered (interpreted as re-hybridization to form further ligand complexes); as well as, shuffling and reassembly of nucleic acids, which can be repeated a desired number of times, such that if the enhanced ability of a particular protein to bind to a receptor is desired, then expression of the protein can be induced from the transformants and the resulting protein assayed in a ligand binding assay for enhanced binding of the ligand; and that once a subset of first recombined specific nucleic acid sequences having the desired characteristics are identified, they are subject to a second round of recombination, wherein the recombined sequences are mixed with the original mutated specific nucleic acid sequences and the cycle repeated. Thus, the combined references of Neri et al. and Short teach all of the limitations of the claims including dissociation and re-hybridization of free first ligands and free second ligands.
Regarding (d), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Office has provided motivation to modify the ESACHEL method for screening chemical libraries for binding to a biological target as disclosed by Neri et al. to include denaturing and re-annealing polynucleotides including DNA and/or RNA in the method of biopanning as taught by Short to denature, shuffle, and re-anneal the unbound bidentate ligands in ESACHEL sub-libraries to produce new combinations of bidentate ligands; and/or to identify high-affinity binders to biological target molecule including proteins of pharmaceutical interest.


New Objections/Rejections
Claim Objection
	Claims 13 and 14 are objected to because of the following informalities: Claims 13 and 14 recite an abbreviation such as “kDa” such as recited in claim 13, line 3, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8-16 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Winssinger et al. (US Patent Application Publication No. 20120115751, published May 10, 2012; effective filing date June 22, 2009) as evidenced by Hornes et al. (US Patent No. 5512439, issued April 30, 1996).
Regarding claims 1, 2 and 8-16, Winssinger et al. teach a method for identifying one or several molecular structures having a high-affinity for a target of interest, the molecular structures each including one nucleotide chain onto which is hybridized at least one PNA-encoded molecule (interpreted as a first ligand and a second ligand; and as coding for ligands, claims 1 and 15) (Abstract). Winssinger et al. teach that two libraries of PNA-encoded molecules as represented in Figure 1 are chosen among, for examples, peptides, peptoids, heterocycles, or natural product derivatives, are self-assembled onto a library of DNA templets, then incubated with a molecule or interest and the fittest ligand is retained by affinity, wherein the identity of the fittest ligand can be decoded by PCR amplification of the DNA template; and releasing the DNA template into solution thus affords a library containing only molecules which were selected and this library can be used for a second round of sequencing (interpreted as sequencing, claim 15) (paragraph [0056], lines 17-20). Winssinger et al. teach in Example 7, a library of DNA containing all permutations of codons complementary to the peptide nucleic acid (PNA) libraries flanked by 20-mer primer (interpreted as peptides, and a first ligand and a second ligand covalently bonded to ssDNA, and length of ssDNA is at least 20 bases) was obtained by split and pool screening hybrid library composed of two PNA-encoded libraries of 125 compounds (library A, 14-mer PNA) and 500 compounds (library B, 14-mer PNA), a 68-mer DNA library of 62,500 combination was used (interpreted as a first ligand and a second ligand covalently bonded to ssDNA; first and second ligands different from one another; length of ssDNA is at least 20 bases; L ligands and M ligands to give LxM ligands; peptides; and codes for ligands, claims 1a, 8, 9, 14 and 16) (paragraph [0111]). Winssinger et al. teach that the self-assembled library was prepared by mixing the PNA library A and PNA library B with the DNA library, as well as, sequences complementary to the primers on the DNA library including P5’ block 5’-ACGAGAGGCT-CACAACA-GGC-3’ (SEQ ID NO: 1) and P3’ block, 5’-GGATAGACAATAACGACGAC-3’ (SEQ ID NO: 2), wherein all components were mixed at equal molar ratio to obtain a final concentration in buffer; and the mixture heat denatured for 10 minutes at 95oC and the hybridization mixture was cooled down to room temperature for 1 hour (interpreted as having more than 10 bases complementary; receptors; interacting with at least one receptor in solution; ligand complexes; incubation; and dissociation of ligand complexes not producing ternary receptor-ligand complexes; first free ligands; second free ligands; increasing the temperature; re-hybridization of the dissociated ligands; and a length of at least 20 bases, claims 1a-d, 2 and 8) (paragraph [0112]). Winssinger et al. teach that carbonic anhydrase (CA) was immobilized on carboxylic acid activated magnetic beads (Dynal Invitrogen), and were used at each selection round (interpreted as a receptor; and attached to a substrate; and a synthetic polymer, claim 12) (paragraph [0113]), wherein it is known that Dyna beads are polystyrene beads as evidenced by Hornes et al. (col 4, lines 20-28). DNA/PNA hybrids were incubated with the target immobilized protein slurry (interpreted as a receptor) for 30 minutes at room temperature (interpreted as a encompassing a temperature of 1-50oC and 0.1-48 hours), wherein after incubation the tubes where the selection took place were placed on a magnetic stand and the supernatant containing the non-bound molecules was pipetted off and discarded, while retained candidates were washed with PBS-Tween 20 to eliminate hybrids with non-specifically interacting with the target, the tubes were places on a magnetic stand and the supernatant containing the selected candidates was recovered in a new tube, diluted and used as a template for PCR amplification (interpreted as a receptor; encompassing a temperature of 1-50oC; encompassing 0.1-48 hours; receptor is a protein; and incubation for a specific PCR DNA amplification and ssDNA preparation wherein DNA/PNA hybrids recovered after selection by heat elution were used as templates on PCR amplification with primer P3’ (SEQ ID NO: 4) and primer P5’ (SEQ ID NO: 3) and amplified at a first incubation at 95oC for 10 min, 1 min, 52oC and 10 min at 72oC (paragraph [0115]). Winssinger et al. teach that the Cy3 labeled DNA strand (ss-FDNA) was conserved until hybridization on microarray slides, while the immobilized biotinylated strand (template strand) was rehybridized with the PNA libraries A and B during 30 min at 50oC, the non-hybridized PNA molecules were washed out of the magnetic beads, the new recruited PNA/DNA hybrids were eluted from the magnetic beads by heating the beads, the eluted DNA/PNA hybrids were engaged in further rounds of selection by using the recovery solutions to incubate with immobilized target, wherein the Cy3 labeled DNA strands corresponding to several rounds of selection were hybridized to custom arrays containing complementary sequences as previously described (interpreted as a first and second ligands bound to a receptor; dissociation of ligands not producing ternary receptor-ligand complexes; rehybridizing; and incubation for a specific period of time, claim 1d and 1e) (paragraphs [0118]-[0119]). Winssinger et al. teach in Figure 6, the screening of a DTSAL against carbonic anhydrase and the identification of an inhibitor of carbonic anhydrase according to Example 8, while Figure 7 represents the evolution of ligands for kinases and proteases using biased libraries, wherein a biasing element can further enhance ligand discovery for specific target classed (interpreted as identification of produced ternary receptor-ligand complexes, claim 1f) (paragraphs [0051]-[0052]). 
Winssinger et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 2 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Winssinger et al. (US Patent Application Publication No. 20120115751, published May 10, 2012; effective filing date June 22, 2009) in view of Short (US Patent No. 7018793, issued March 28, 2006; of record) as evidenced by Hornes et al. (US Patent No. 5512439, issued April 30, 1996).
Regarding claims 1, 2 and 8-16, Winssinger et al. teach a method for identifying one or several molecular structures having a high-affinity for a target of interest, the molecular structures each including one nucleotide chain onto which is hybridized at least one PNA-encoded molecule (interpreted as a first ligand and a second ligand; and as coding for ligands, claims 1 and 15) (Abstract). Winssinger et al. teach that two libraries of PNA-encoded molecules as represented in Figure 1 are chosen among, for examples, peptides, peptoids, heterocycles, or natural product derivatives, are self-assembled onto a library of DNA templets, then incubated with a molecule or interest and the fittest ligand is retained by affinity, wherein the fitted ligand can be decoded by PCR amplification of the DNA template; and releasing the DNA template into solution thus affords a library containing only molecules which were selected and this library can be used for a second round of sequencing (interpreted as sequencing, Example 7, a library of DNA containing all permutations of codons complementary to the peptide nucleic acid (PNA) libraries flanked by 20-mer primer (interpreted as peptides, and a first ligand and a second ligand covalently bonded to ssDNA, and length of ssDNA is at least 20 bases) was obtained by split and pool synthesis from a commercial supplier where, for example, for screening hybrid library composed of two PNA-encoded libraries of 125 compounds (library A, 14-mer PNA) and 500 compounds (library B, 14-mer PNA), a 68-mer DNA library of 62,500 combination was used (interpreted as a first ligand and a second ligand covalently bonded to ssDNA; first and second ligands different from one another; length of ssDNA is at least 20 bases; L ligands and M ligands to give LxM ligands; peptides; and codes for ligands, claims 1a, 8, 9, 14 and 16) (paragraph [0111]). Winssinger et al. teach that the self-assembled library was prepared by mixing the PNA library A and PNA library B with the DNA library, as well as, sequences complementary to the primers on the DNA library including P5’ block 5’-ACGAGAGGCTCACAACA-GGC-3’ (SEQ ID NO: 1) and P3’ block, 5’-GGATAGACAATAACGACGAC-3’ (SEQ ID NO: 2), wherein all components were mixed at equal molar ratio to obtain a final concentration in buffer; and the mixture heat denatured for 10 minutes at 95oC and the hybridization mixture was cooled down to room temperature for 1 hour (interpreted as having more than 10 bases complementary; receptors; interacting with at least one receptor in solution; ligand complexes; incubation; and dissociation of ligand complexes not producing ternary receptor-ligand complexes; first free ligands; second free ligands; increasing the temperature; re-hybridization of the dissociated ligands; and a length of at least 20 bases, claims 1a-d, 2 and 8) (paragraph [0112]). Winssinger et al. teach that carbonic anhydrase (CA) was immobilized on carboxylic acid activated magnetic beads (Dynal Invitrogen), and were used at each selection round (interpreted as a receptor; and attached to a substrate; and a synthetic polymer, claim 12) (paragraph [0113]), wherein it is known that Dyna beads are polystyrene beads as evidenced by Hornes et al. (col 4, lines 20-28). DNA/PNA hybrids were incubated with the target immobilized protein slurry (interpreted as a receptor) for 30 minutes at room temperature (interpreted as a encompassing a temperature of 1-50oC and 0.1-48 hours), wherein after incubation the tubes where the selection took place were placed on a magnetic stand and the supernatant containing the non-bound molecules was pipetted off and discarded, while retained candidates were washed with PBS-Tween 20 to eliminate hybrids with non-specifically interacting with the target, the tubes were places on a magnetic stand and the supernatant containing the selected candidates was recovered in a new tube, diluted and used as a template for PCR amplification (interpreted as a receptor; encompassing a temperature of 1-50oC; encompassing 0.1-48 hours; receptor is a protein; and incubation for a specific period of time, claims 1e, 10, 11 and 13) (paragraph [0114]). Winssinger et al. teach that PCR DNA amplification and ssDNA preparation wherein DNA/PNA hybrids recovered after selection by heat elution were used as templates on PCR amplification with primer P3’ (SEQ ID NO: 4) and primer P5’ (SEQ ID NO: 3) and amplified at a first incubation at 95oC for 10 min, 1 min, 52oC and 10 min at 72oC (paragraph [0115]). Winssinger et al. teach that the Cy3 labeled DNA strand (ss-FDNA) was conserved until hybridization on microarray slides, while the immobilized biotinylated strand (template strand) was rehybridized with the PNA libraries A and B during 30 min at 50oC, the non-hybridized PNA molecules were washed out of the magnetic beads, the new recruited PNA/DNA hybrids were eluted from the magnetic beads by heating the beads, the eluted DNA/PNA hybrids were engaged in further rounds of selection by using the recovery solutions to incubate with immobilized target, wherein the Cy3 labeled DNA strands corresponding to several rounds of selection were hybridized to custom arrays containing complementary sequences as previously described (interpreted as a first and second ligands bound to a receptor; dissociation of ligands not producing ternary receptor-ligand complexes; rehybridizing; and incubation for a specific period of time, claim 1d and 1e) (paragraphs [0118]-[0119]). Winssinger et al. teach in Figure 6, the screening of a DTSAL against carbonic anhydrase and the identification of an inhibitor of carbonic anhydrase according to Example 8, while Figure 7 represents the evolution of ligands for kinases and proteases using biased libraries, wherein a biasing element can further enhance ligand discovery for specific target classed (interpreted as identification of produced ternary receptor-ligand complexes, claim 1f) (paragraphs [0051]-[0052]).  Winssinger et al. teach in Figure 9, carbohydrates can be efficiently coupled to polymer-bound PNAs at the C-terminus or the N-terminus (interpreted as receptor immobilized to a polymer, claim 12) (paragraph [0128], lines 1-3; and Figure 9).
Winssinger et al. do not specifically exemplify an additional receptors as recited (instant claim 13, in part); or an additional analytical method as recited (instant claim 15, in part).
claims 13 (in part) and 15 (in part), Short teaches a method of screening gene libraries derived from a mixed population of organisms for a bioactivity or biomolecule of interest, and method of screening isolates or enriched populations of organisms, such that identified clones containing a biomolecule or bioactivity of interest can be further variegated or the DNA contained in the clone can be variegated to create novel biomolecules or bioactivities of interest (Abstract). Short teaches the rapid screening of samples for bioactivities or biomolecules of interest, wherein samples can be derived from a wide range of sources and include, for example, environmental libraries, samples containing more than one organism, samples from uncultured organisms, wherein such samples provide a rich source of untapped molecules useful in biologics, therapeutics and industrial applications (col 2, lines 45-53). Short teaches a method for identifying a bioactivity or biomolecule of interest by screening a library of clones generated from pooled nucleic acids obtained from a plurality of isolates for a specified bioactivity or biomolecules; and identifying a clone which contains the specified bioactivity or biomolecule (col 3, lines 1-6). Short teaches that nucleic acid sequences of interest can be identified or "biopanned" by contacting a clone, device (e.g., a gene chip), filter or nucleic acid sample with a probe labeled with a detectable molecule (col 7, lines 48-54). Short teaches that a polynucleotide refers to, among others, single- and double-stranded DNA, DNA that is a mixture of single- and double-stranded regions, single- and double-stranded RNA, and RNA that is a mixture of single- and double-stranded regions, hybrid molecules comprising DNA and RNA that can be single-stranded, or double-stranded, or a mixture of single- and double-stranded regions (interpreted as ssDNA or ssRNA, claim 1) (col 9, lines 53-60). Short teaches that mixed population of random polynucleotides are denatured to form single-stranded polynucleotides and then re-annealed, wherein random polynucleotides can be denatured by heating, such that one skilled in the art can determine the conditions necessary to completely denature the double-stranded nucleic acid including a temperature from 80°C to 100°C, such that polynucleotides can be reannealed by cooling, preferably the temperature is from 20°C to 75°C (corresponding to dissociation of ligand complexes not producing ternary complexes; re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes, claim 1c and 1d) (col 28, lines 10-19 and 22-25). Short teaches that the cycle of denaturation, renaturation and incubation in the presence of polymerase is referred to herein as shuffling or reassembly of the nucleic acid, wherein the cycle is repeated for a desired number of times (interpreted as re-hybridization of dissociated free first ligands and free second ligands to form further ligand complexes, claim 1d) (col 28, lines 54-56). Short teaches that if a polynucleotide, identified by the method encodes a protein with a first binding affinity, subsequent mutated (e.g., shuffled) sequences having an increased binding efficiency to a ligand may be desired, such that the proteins expressed by each of the portions of the polynucleotides in a library can be tested for their ability to bind to the ligand by methods known in the art such as panning (col 29, lines 25-34). Short teaches that one type of DNA method involves the display of a peptide sequence, antibody or other protein on the surface of a bacteriophage particle or cell (interpreted as a receptor is a protein, cell and/or biopolymer, claim 13) (col 42, lines 52-55). Short teaches that the bacteriophage library can be incubated with an immobilized, predetermined macromolecules or small molecule (e.g., a receptor) so that bacteriophage particles which present a peptide sequence that binds to the immobilized macromolecule can be differentially partitioned from those that do not present peptide sequenced that bind to the predetermined macromolecules; and that the present invention provides libraries and methods useful for generating and screening those libraries to identify useful compounds that bind to receptor molecules or epitopes of interest or gene products that modify peptides or RNA in a desired fashion (interpreting small molecules, macromolecules and RNA as receptors, claim 13) (col 43, lines 1-7 and 20-26). Short teaches that if the enhanced ability of a particular protein to bind to a receptor is desired, then expression of the protein can be induced from the transformants and the resulting protein assayed in a ligand-binding assay (col 32, lines 64-67). Short teaches screening an expression library for hydrolase activity, wherein the enantioselectivity value for the substrate is determined, such that enantiomeric excess is determined by either chiral high performance liquid chromatography (HPLC) or chiral capillary electrophoresis (CE) (interpreted as HPLC, claim 15) (col 61, lines 63-65; col 62, lines 66-67; and col 63, line 1).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 2 and 8-16 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639